DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and  12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and  12 recite the phrase “on which.”  This limitation renders the claim indefinite because it is unclear to what part of the claim this phrase is making reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Isobe (US 2003/0183875) in view of Rusian (US 2004/0248346).
Regarding claim 1, Isobe discloses a method of manufacturing a semiconductor device, the method comprising: forming an insulating layer  (Fig.21A, numeral 9404) on a substrate (9401); forming a trench to a preset depth in the insulating layer on the substrate ([0203]); forming a plurality of amorphous silicon strips (9406), which extend from the inside of the trench to intersect with the trench, in parallel in a longitudinal direction of the trench ([0203]); and crystallizing the amorphous silicon strips by heat treatment to form polycrystalline silicon layers (Fig.21C, numeral 9412), wherein a crystal nucleation site is formed in each of the amorphous silicon layers in the trench, and then lateral grain growth is induced from each of the crystal nucleation site in a longitudinal direction of each of the amorphous silicon strips ([0205]; [0206]).
	Isobe does not disclose forming spacers on sides of each of the amorphous silicon strips to protect an edge of each of the amorphous silicon strips.
	Rusian however discloses forming spacers (Fig.7D, numeral 88) on sides of each of the amorphous silicon strips (40) to protect an edge of each of the amorphous silicon strips ([0043]).

	Regarding claim 2, Isobe discloses forming a capping layer (Fig.21, numeral 9407) covering the amorphous silicon layer (9406) before the heat treatment.
	Regarding claim 3, Rusian discloses the forming the spacer on both sides of the amorphous silicon strip comprises: forming an insulating material layer (Fig.7C, numeral 86) on the entire surface of the substrate (26) on which the amorphous silicon strip (40) is formed; and removing the insulating material layer partially by etch back ([0041]), wherein the insulating material layer on the side of the amorphous silicon strip remains as the spacer (Fig.7D, numeral 88).
	Regarding claim 6, Isobe discloses forming an amorphous silicon layer (Fig. 21, A, numeral 9406) in inner surface of the trench and on the insulating layer (9403).	Isobe does not disclose forming a plurality of parallel silicon strips on the insulating layer by patterning the amorphous silicon layer; forming an insulating material layer on inner surface of the trench and on the silicon strip; and removing a portion of the insulating material layer by an etch back process, wherein a portion of the insulating material layer remains at both edges of the silicon strip and on a vertical inner wall of the trench to form a spacer protecting the amorphous silicon strip during heat treatment.
	Rusian however discloses forming a plurality of parallel silicon strips on the insulating layer by patterning the amorphous silicon layer (Fig. 7B, numeral 40); forming an insulating material layer (Fig.7C, numeral 86) on the silicon strip (40); and removing 
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Isobe with Rusian to form a plurality of parallel silicon strips on the insulating layer by patterning the amorphous silicon layer; forming an insulating material layer on inner surface of the trench and on the silicon strip; and removing a portion of the insulating material layer by an etch back process, wherein a portion of the insulating material layer remains at both edges of the silicon strip and on a vertical inner wall of the trench to form a spacer protecting the amorphous silicon strip during heat treatment for the purpose protecting the lightly-doped drain (LDD) area of the thin film transistor (Rusian [0044]).
	Regarding claim 10, Isobe discloses forming a channel by patterning the polycrystalline silicon layer ([0129]); 14Attorney Docket No.: 0536-000005/US/NPA forming a gate insulating layer  (Fig.10A. numeral 110)  and a gate (111) above the channel ([0153]); forming a source region and a drain region by doping both sides of the channel ([0152]); forming a passivation layer  (9617) ([0194]) covering the gate (11) and forming, on the passivation layer, a source electrode and a drain electrode  (9619) electrically connected to the source region and the drain region provided on both sides of the channel (Fig.14F).
	Regarding claim 11, Isobe discloses wherein the source region or drain region is formed on polycrystal silicon formed in the trench ([0130]; Fig. 5).
Regarding claim 12, Isobe discloses isolating the polycrystalline silicon in the trench from a channel having both sides on which a source and a drain are provided (Fig.5, [0130]; note: insulation film).
Claims 4, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Isobe in view of Rusian as applied to claim 1 above, and further in view of JP’411 (JP-2012-004411, cited in IDS, Machine Translation is provided).
Regarding claim 4, Isobe in view of Rusian does not explicitly disclose before forming the amorphous silicon strip, forming an AIN layer on the bottom of the trench.
JP’411 however discloses before forming the amorphous silicon strip, forming an AIN layer (13) on the bottom of the trench (16) (Fig.3; [0042]; [0057]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Isobe with JP’411 to form an AIN layer on the bottom of the trench for the purpose of promoting crystallization (JP’411, Abstract).
Regarding claim 5, Isobe discloses reducing a width of the trench formed in the insulating layer by forming a cover layer (Fig.23A, numeral 91714) on the insulating layer ([0214]).
Regarding claim 7, Isobe discloses forming a channel  (Fig.5, numeral 9120) by patterning the polycrystalline silicon layer (9109) ([0129]; [0130])); forming a gate insulating layer and a gate above the channel (Fig. 11); forming a source region and a drain region by doping both sides of the channel (Fig.11); forming a passivation layer  (Fig.14F, numeral 9617) covering the gate (9617); and forming, on the passivation layer, a source electrode (9619) and a drain electrode (9621) electrically connected to the source region and the drain region provided on both sides of the channel (Fig.14F).
Regarding claim 8, Isobe discloses wherein the source region or drain region is formed on polycrystalline silicon of the trench ([0130]; Fig.5).
Regarding claim 9, Isobe discloses isolating the polycrystalline silicon in the trench from a channel having both sides on which the source region and the drain region are provided (Fig.5; [0130]; note: insulation film).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891